DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/22 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, the at least one silicon contacting precursor comprises a disiloxane or a trisiloxane, then further in the claim comprises an organo silicon precursor.  It is unclear if the claiming of the organo silicon precursor is redundant or if it is meant to be a separate precursor. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12-13, 15-18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2004/0067308 A1) in view of Park et al. (US 2004/0180557 A1)
As to claim 12, Zheng et al. teaches a method of depositing a silicon-containing film (abstract, para 0011), the method comprising: flowing at least one organo-silicon precursor to a substrate in a reaction chamber (paras 0021 and 0022) where the precursor is a disiloxane or trisiloxane (para 0024).  Zheng et al. further teaches a reactant generated from a plasma source in the reaction chamber, wherein the radicals are generated from a source gas selected from a group consisting of: hydrogen, ammonia, and amine (paras 0035-0036).  Zheng also flows a second organo-silicon precursor to the substrate in the reaction chamber (para 0023 indicates the addition of other silicon precursors with the initial organosilicon precursor).
Zheng does not explicitly teach repeating exposures until a desired thickness of the Si containing film is formed.  Park et al. teaches a similar process where the reactant/precursor pulses are alternated to a desired thickness with purging in between in order to create a film with better film quality and thoroughput at lower temperatures and better thickness control (paras 0007-0011). Therefore, it would have been obvious at the time of filing to modify Zheng to include where the reactant/precursor pulses are alternated with purging in between as taught by Park in order to create a film with better film quality and thoroughput at lower temperatures and better thickness control.
As to claim 13, Zheng et al. further teaches a reactant generated from a plasma source in the reaction chamber, wherein the radicals are generated from a source gas selected from a group consisting of: hydrogen, ammonia, and amine (paras 0035-0036).  
As to claims 15-16, Zheng et al. teaches these films in para 0020-0027.
As to claims 17, 20 and 22, Zheng teaches these precursors in para 0024.
As to claim 18, Park et al. teaches a similar process where the reactant/precursor pulses are alternated to a desired thickness with purging in between in order to create a film with better film quality and thoroughput at lower temperatures and better thickness control (paras 0007-0011). Therefore, it would have been obvious at the time of filing to modify Zheng to include where the reactant/precursor pulses are alternated with purging in between as taught by Park in order to create a film with better film quality and thoroughput at lower temperatures and better thickness control.

Claim(s) 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. and Park et al. as discussed above in view of Mallick et al. (US 2010/0081293 A1)
Zheng et al. does not teach remote plasma introduced to the chamber to treat the film.  Mallick et al. uses remote plasma of the same type to treat silicon carbide containing films because it provides a more stable plasma in para 0019.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zheng to use remote plasma as taught by Mallick in order to have a more stable plasma.

Claim(s) 21, 24-25 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. and Park as discussed above and in further view of Van Cleemput et al. (US 6576345)
The references above are not explicit regarding using a caged siloxane precursor.  Van Cleemput teaches using a caged siloxane to a deposit a Si containing film for better dielectric layers (abstract).  Therefore, it would have been obvious at the time of filing to include a caged silioxane in the above references as taught by Van Cleemput in order to make better dielectric layers.

Claim(s) 26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al., Park and Van Cleemput et al. as discussed above in view of Mallick et al. (US 2010/0081293 A1)
Zheng et al. does not teach remote plasma introduced to the chamber to treat the film.  Mallick et al. uses remote plasma of the same type to treat silicon carbide containing films because it provides a more stable plasma in para 0019.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zheng to use remote plasma as taught by Mallick in order to have a more stable plasma.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715